Citation Nr: 1648532	
Decision Date: 12/30/16    Archive Date: 01/06/17

DOCKET NO.  12-30 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in St. Petersburg, Florida.  

Also appealed were denial of service connection for hearing loss, tinnitus.  The RO granted the claims to the Veteran's satisfaction, and they are not before the Board. 

The original claimed psychiatric disability contemplated posttraumatic stress disorder (PTSD).  The Veteran can clarify this at the hearing being scheduled.             Issuance of Statement of the Case (SOC) may be required, given the rating decision on appeal's implicit denial of service connection for PTSD and timely Notice of Disagreement (NOD). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's November 2012 VA Form 9 (Substantive Appeal) elected a               Travel Board hearing at the Regional Office.  There is no record he has withdrawn the request.  An earlier February 2011 hearing cancellation pertained to unrelated claims.  A Travel Board hearing therefore needs to be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




